Title: To Alexander Hamilton from Henry Lee, 6 March 1794
From: Lee, Henry
To: Hamilton, Alexander



Richmond March 6th94
My dear sir

Use your first leisure & tell me all the political news, especially whether it is possible that Congress mean to pick a quarrel with G. B.

An alarm on this subject affects many here. Is it not better to bear temporary evils & by negotiation to diminish or dismiss them, than with a view to releive ourselves from them to plunge ourselves into the miserys of war? If our councillors be so lost to the true understanding of the best interest of the U. S. they will entail on posterity irremediable mischeifs & may by one blow pull down the political edifice which is just about rearing its head among the nations of the earth & offers most comfortable quarters to the human race.
Surpize astonishment & indignation alternately agitates my mind when I reflect on the tales I hear & the publications I read appertaining to this business.
It is further whispered here too that you mean to resign. Can you reconcile such pusillanimity to your feelings. What a ⟨set⟩ the President must have about him. They persuade him to stand at the helm & when the storm threatens desert the ship. I ⟨did⟩ not for a moment believe it possible for you thus to act.
Pardon my frankness & regard me as usual. Adieu

Henry Lee

